









As of November 9, 2017


WAIVER & AMENDMENT




BY ELECTRONIC TRANSMISSION
Cinedigm Corp.
45 West 36th Street, 7th Floor
New York, NY 10018
Attn: Jeffrey S. Edell, Chief Financial Officer
Email: jedell@cinedigm.com


RE: Waiver of Debt Service Coverage Ratio Covenant and Amendment to Credit
Agreement


Ladies and Gentlemen:


We refer to the Second Amended and Restated Credit Agreement, dated as of April
29, 2015 (as amended, amended and restated, supplemented or otherwise modified
before the date hereof, the “Credit Agreement”), among Cinedigm Corp. (the
“Borrower”), certain Lenders, Société Générale, as Administrative Agent, and CIT
Bank, N.A. (formerly known as OneWest Bank, N.A. and OneWest Bank, FSB), as
Collateral Agent. Capitalized terms used and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


Section 5.2 of the Credit Agreement requires the Borrower to maintain, as of the
end of the Fiscal Quarter ending September 30, 2017, a Consolidated Debt Service
Coverage Ratio of not less than 1.25:1.00.


Subject to the satisfaction of the conditions precedent set forth below, the
Lenders hereby waive the Borrower’s compliance with Section 5.2 of the Credit
Agreement for the Fiscal Quarter ending September 30, 2017 and for each Fiscal
Quarter thereafter.


Section 2.6 of the Credit Agreement permits the Borrower to, at any time, reduce
the Revolving Aggregate Maximum Credit Amount. The Borrower hereby elects to
reduce the Revolving Aggregate Maximum Credit Amount to $11,810,000, effective
immediately. The Administrative Agent and the Required Lenders hereby waive the
three Business Days’ notice period set forth in Section 2.6 of the Credit
Agreement in connection with such reduction. In accordance with Section 2.6 of
the Credit Agreement, such reduction of the Revolving Aggregate Maximum Credit
Amount shall be (i) permanent and may not be reinstated, and (ii) made ratably
among the Lenders in accordance with each Lender’s Applicable Percentage.
 






--------------------------------------------------------------------------------

2


The Administrative Agent, the Required Lenders, and, by signing below, the
Borrower and each other Loan Party hereby agree that, effective as of the date
hereof, Section 5.1 of the Credit Agreement is hereby amended and restated as
follows:
“Minimum Liquidity. The Borrower shall maintain at all times from July 15, 2016
through the Revolving Maturity Date, an aggregate amount of Minimum Liquidity of
at least $800,000.”
The Administrative Agent, the Lenders, the Issuing Bank and, by signing below,
the Borrower and each other Loan Party hereby further agree that,
notwithstanding anything to the contrary in the Credit Agreement or any other
Loan Document:
(i)
on and after the date hereof, the Borrower may not request, and the Lenders and
the Issuing Bank shall have no obligation to make or issue, any Loans or Letters
of Credit under the Credit Agreement or the other Loan Documents; and

(ii)
the Revolving Aggregate Maximum Credit Amount will be reduced by $2,000,000 on
each of January 31, 2018 and February 28, 2018 if the outstanding Obligations
are not repaid in full by such date. If, as a result of such reductions to the
Revolving Aggregate Maximum Credit Amount, the aggregate outstanding principal
amount of the Revolving Loans on the date of such reduction exceeds the lesser
of (i) the Revolving Aggregate Maximum Credit Amount (after giving effect to
such reduction), and (ii) the Revolving Borrowing Base (as most recently
determined), the Borrower shall, as promptly as possible (but in no event later
than three Business Days following the date of such reduction), make a
prepayment in respect of the outstanding amount of the Revolving Loans in the
amount of the Revolving Loan Excess.

This letter agreement shall become effective upon (i) the receipt by the
Administrative Agent from the Borrower, each other Loan Party and the Lenders of
signed counterparts to this letter agreement, and (ii) the receipt by the
Administrative Agent from the Borrower of an amount equal to all out-of-pocket
expenses incurred by the Agents in connection with this letter agreement,
including the fees, charges and disbursements of counsel.


The waiver granted and the amendments made pursuant to the terms hereof are
limited strictly to their respective terms, shall not be deemed to be a waiver
or modification of any provision of the Credit Agreement except as expressly
provided above, shall not extend to or effect any of the other obligations of
Borrower under the Credit Agreement and shall not impair any rights consequent
thereon. The Lenders shall have no obligation to issue any other or further
waiver or any amendments or acknowledgements with respect to the matters
addressed herein or any other matter. The Borrower (i) affirms and ratifies all
of its obligations under the Credit Agreement and the other Loan Documents, (ii)
agrees that, except as otherwise expressly provided above, the waiver set forth
in this letter agreement does not constitute a waiver, forbearance or other
indulgence with respect to any Event of Default existing or hereafter arising,
(iii) agrees that, except as expressly provided above, nothing contained in this
letter agreement shall be deemed to constitute a waiver of any rights or
remedies that the Lenders, the Administrative Agent or the Collateral Agent may
have under the Credit Agreement or any other




--------------------------------------------------------------------------------

3


Loan Document or under applicable law, and (iv) represents and warrants that (x)
this letter agreement has been duly authorized, executed and delivered by it and
this letter agreement, the Credit Agreement and the other Loan Documents
constitute its legal, valid and binding obligations, enforceable in accordance
with their terms, (y) the representations and warranties contained in the Loan
Documents, other than those expressly made as of a specific date, are true and
correct in all material respects as if made on the date hereof, and (z) the cash
flow forecasts delivered by the Borrower under Section 6.1(l) of the Credit
Agreement are true and accurate in all material respects and there have been no
material misrepresentations of the Borrower’s or its Subsidiaries’ cash flows,
including intra-period cash flows, as of the date hereof.    


This letter agreement is a Loan Document. On and after the date hereof, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this letter agreement.


signature1.jpg [signature1.jpg]






--------------------------------------------------------------------------------






signature2.jpg [signature2.jpg]




--------------------------------------------------------------------------------





signature3.jpg [signature3.jpg]






--------------------------------------------------------------------------------






signature4.jpg [signature4.jpg]




--------------------------------------------------------------------------------

7


signature5.jpg [signature5.jpg]


